[American Funds logo] American Funds Target Date Retirement Series¨ Prospectus Supplement (for prospectus dated January 1, 2009) 1.The Annual fund operating expenses table in the "Fees and expenses of the funds" section of the prospectus on pages 6–8 is amended in its entirety as follows: Annual fund operating expenses (deducted from fund assets) Class A Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 American Funds 2050 Target Date Retirement Fund Management fees1 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees2 0.18 1.00 0.75 0.50 0.25 none Other expenses1 0.16 0.43 0.67 0.34 0.21 0.16 Operating expenses of Target Date Fund1 0.44 1.53 1.52 0.94 0.56 0.26 Acquired (underlying) fund fees and expenses3 0.45 0.45 0.45 0.45 0.45 0.45 Total annual operating expenses of Target Date Fund and underlying funds4 0.89% 1.98% 1.97% 1.39% 1.01% 0.71% American Funds 2045 Target Date Retirement Fund Management fees1 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees2 0.19 1.00 0.75 0.50 0.25 none Other expenses1 0.17 0.44 0.89 0.39 0.24 0.14 Operating expenses of Target Date Fund1 0.46 1.54 1.74 0.99 0.59 0.24 Acquired (underlying) fund fees and expenses3 0.45 0.45 0.45 0.45 0.45 0.45 Total annual operating expenses of Target Date Fund and underlying funds4 0.91% 1.99% 2.19% 1.44% 1.04% 0.69% American Funds 2040 Target Date Retirement Fund Management fees1 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees2 0.19 1.00 0.75 0.50 0.25 none Other expenses1 0.13 0.29 0.56 0.25 0.16 0.09 Operating expenses of Target Date Fund1 0.42 1.39 1.41 0.85 0.51 0.19 Acquired (underlying) fund fees and expenses3 0.45 0.45 0.45 0.45 0.45 0.45 Total annual operating expenses of Target Date Fund and underlying funds4 0.87% 1.84% 1.86% 1.30% 0.96% 0.64% American Funds 2035 Target Date Retirement Fund Management fees1 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees2 0.17 1.00 0.75 0.50 0.25 none Other expenses1 0.13 0.29 0.45 0.23 0.15 0.08 Operating expenses of Target Date Fund1 0.40 1.39 1.30 0.83 0.50 0.18 Acquired (underlying) fund fees and expenses3 0.45 0.45 0.45 0.45 0.45 0.45 Total annual operating expenses of Target Date Fund and underlying funds4 0.85% 1.84% 1.75% 1.28% 0.95% 0.63% American Funds 2030 Target Date Retirement Fund Management fees1 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees2 0.19 1.00 0.75 0.50 0.25 none Other expenses1 0.12 0.17 0.39 0.20 0.13 0.08 Operating expenses of Target Date Fund1 0.41 1.27 1.24 0.80 0.48 0.18 Acquired (underlying) fund fees and expenses3 0.44 0.44 0.44 0.44 0.44 0.44 Total annual operating expenses of Target Date Fund and underlying funds4 0.85% 1.71% 1.68% 1.24% 0.92% 0.62% American Funds 2025 Target Date Retirement Fund Management fees1 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees2 0.18 1.00 0.75 0.50 0.25 none Other expenses1 0.12 0.19 0.36 0.19 0.13 0.07 Operating expenses of Target Date Fund1 0.40 1.29 1.21 0.79 0.48 0.17 Acquired (underlying) fund fees and expenses3 0.44 0.44 0.44 0.44 0.44 0.44 Total annual operating expenses of Target Date Fund and underlying funds4 0.84% 1.73% 1.65% 1.23% 0.92% 0.61% American Funds 2020 Target Date Retirement Fund Management fees1 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees2 0.21 1.00 0.75 0.50 0.25 none Other expenses1 0.11 0.18 0.31 0.17 0.12 0.06 Operating expenses of Target Date Fund1 0.42 1.28 1.16 0.77 0.47 0.16 Acquired (underlying) fund fees and expenses3 0.43 0.43 0.43 0.43 0.43 0.43 Total annual operating expenses of Target Date Fund and underlying funds4 0.85% 1.71% 1.59% 1.20% 0.90% 0.59% American Funds 2015 Target Date Retirement Fund Management fees1 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees2 0.27 1.00 0.75 0.50 0.25 none Other expenses1 0.12 0.18 0.31 0.17 0.12 0.07 Operating expenses of Target Date Fund1 0.49 1.28 1.16 0.77 0.47 0.17 Acquired (underlying) fund fees and expenses3 0.43 0.43 0.43 0.43 0.43 0.43 Total annual operating expenses of Target Date Fund and underlying funds4 0.92% 1.71% 1.59% 1.20% 0.90% 0.60% American Funds 2010 Target Date Retirement Fund Management fees1 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees2 0.26 1.00 0.75 0.50 0.25 none Other expenses1 0.12 0.17 0.33 0.18 0.13 0.07 Operating expenses of Target Date Fund1 0.48 1.27 1.18 0.78 0.48 0.17 Acquired (underlying) fund fees and expenses3 0.42 0.42 0.42 0.42 0.42 0.42 Total annual operating expenses of Target Date Fund and underlying funds4 0.90% 1.69% 1.60% 1.20% 0.90% 0.59% 1The investment advisory and service agreement for the Target Date Funds provides for an investment management fee of .10%. The investment adviser is currently waiving this management fee. The investment adviser has no current intention of removing the waiver and, in any case, would not do so without approval of the series’ board. In addition, the investment adviser has agreed to reimburse a portion of the fees and expenses of the Target Date Funds. These reimbursements may be adjusted or discontinued by the investment adviser at any time. Fees and expenses shown in this table do not reflect any waiver or expense reimbursements. 2Class A, R-1, R-2, R-3 and R-4 12b-1 fees may not exceed .30%, 1.00%, 1.00%, .75% and .50%, respectively, of the class’ average net assets annually. 3To the extent a fund invests in underlying American Funds, it will invest in Class R-5 shares of the underlying funds. Accordingly, fees and expenses of underlying funds are based on the expenses of the Class R-5 shares of the underlying funds. Fees and expenses of the underlying funds as shown do not reflect any management fee waivers or expense reimbursements. 4The table below shows the total net operating expenses of each Target Date Fund and its underlying funds reflecting the waiver and expense reimbursements described in footnote 1. These total net operating expenses do not reflect any management fee waivers or expense reimbursements for the underlying funds. Total net operating expenses of each Target Date Fund and underlying funds after Target Date Fund waivers and reimbursements: Class A Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 American Funds 2050 Target Date Retirement Fund 0.70% 1.49% 1.53% 1.10% 0.75% 0.47% American Funds 2045 Target Date Retirement Fund 0.71% 1.48% 1.53% 1.10% 0.77% 0.47% American Funds 2040 Target Date Retirement Fund 0.71% 1.48% 1.53% 1.10% 0.75% 0.47% American Funds 2035 Target Date Retirement Fund 0.69% 1.48% 1.53% 1.10% 0.76% 0.47% American Funds 2030 Target Date Retirement Fund 0.70% 1.46% 1.52% 1.09% 0.75% 0.46% American Funds 2025 Target Date Retirement Fund 0.69% 1.46% 1.50% 1.08% 0.76% 0.46% American Funds 2020 Target Date Retirement Fund 0.71% 1.45% 1.45% 1.06% 0.74% 0.45% American Funds 2015 Target Date Retirement Fund 0.77% 1.45% 1.45% 1.06% 0.74% 0.45% American Funds 2010 Target Date Retirement Fund 0.75% 1.44% 1.45% 1.05% 0.73% 0.44% 2.The Examples table in the "Fees and expenses of the funds" section of the prospectus on pages 9–10 is amended in its entirety as follows: 1 year 3 years 5 years 10 years American Funds 2050 Target Date Retirement Fund Class A* $661 $843 $1,040 $1,608 Class R-1 201 621 1,068 2,306 Class R-2 200 618 1,062 2,296 Class R-3 142 440 761 1,669 Class R-4 103 322 558 1,236 Class R-5 73 227 395 883 American Funds 2045 Target Date Retirement Fund Class A* $663 $848 $1,050 $1,630 Class R-1 202 624 1,073 2,317 Class R-2 222 685 1,175 2,524 Class R-3 147 456 787 1,724 Class R-4 106 331 574 1,271 Class R-5 70 221 384 859 American Funds 2040 Target Date Retirement Fund Class A* $659 $837 $1,029 $1,586 Class R-1 187 579 995 2,159 Class R-2 189 585 1,006 2,180 Class R-3 132 412 713 1,568 Class R-4 98 306 531 1,178 Class R-5 65 205 357 798 American Funds 2035 Target Date Retirement Fund Class A* $657 $831 $1,019 $1,564 Class R-1 187 579 995 2,159 Class R-2 178 551 949 2,062 Class R-3 130 406 702 1,545 Class R-4 97 303 525 1,166 Class R-5 64 202 351 786 American Funds 2030 Target Date Retirement Fund Class A* $657 $831 $1,019 $1,564 Class R-1 174 539 928 2,019 Class R-2 171 530 913 1,987 Class R-3 126 393 681 1,500 Class R-4 94 293 509 1,131 Class R-5 63 199 346 774 American Funds 2025 Target Date Retirement Fund Class A* $656 $828 $1,014 $1,553 Class R-1 176 545 939 2,041 Class R-2 168 520 897 1,955 Class R-3 125 390 676 1,489 Class R-4 94 293 509 1,131 Class R-5 62 195 340 762 American Funds 2020 Target Date Retirement Fund Class A* $657 $831 $1,019 $1,564 Class R-1 174 539 928 2,019 Class R-2 162 502 866 1,889 Class R-3 122 381 660 1,455 Class R-4 92 287 498 1,108 Class R-5 60 189 329 738 American Funds 2015 Target Date Retirement Fund Class A* $663 $851 $1,055 $1,641 Class R-1 174 539 928 2,019 Class R-2 162 502 866 1,889 Class R-3 122 381 660 1,455 Class R-4 92 287 498 1,108 Class R-5 61 192 335 750 American Funds 2010 Target Date Retirement Fund Class A* $662 $845 $1,045 $1,619 Class R-1 172 533 918 1,998 Class R-2 163 505 871 1,900 Class R-3 122 381 660 1,455 Class R-4 92 287 498 1,108 Class R-5 60 189 329 738 * Reflects the maximum initial sales charge in the first year. RPGEBS-850-0109Litho in
